Citation Nr: 0305312	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and S.G.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

When this case was previously before the Board in September 
2002, the issues on appeal included entitlement to an 
increased rating for Raynaud's disease, currently rated as 50 
percent disabling, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bipolar disorder.  The Board determined that 
entitlement to a disability rating in excess of 50 percent 
for Raynaud's disease was not warranted and the appeal was 
denied.  Additionally, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for bipolar 
disorder and that additional development with respect to his 
issue was warranted.  

Additional development was completed with respect to the 
issue of entitlement to service connection for bipolar 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  Although the veteran has not been provided with 
a copy of the VA examination report which was obtained 
through this development, there is no resulting detriment to 
the veteran in view of the following favorable decision with 
respect to the issue remaining on appeal.  


FINDING OF FACT

The veteran's bipolar disorder was manifested during his 
period of active duty service.


CONCLUSION OF LAW

Bipolar disorder was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue on appeal involves the veteran's claims of 
entitlement to service connection for bipolar disorder.  
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(d).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board notes that the veteran's service medical records do 
not show psychiatric symptoms.  The first note of any 
psychiatric treatment is in April 1994, four months after his 
discharge from military service.  Further, these records note 
that the veteran evidenced some paranoia and delusional 
thinking related to his past military experience.  

VA medical records include psychiatric examination reports 
dated in June 1997, February 2002, and February 2003.  These 
examination reports include diagnoses of bipolar disorder.  
Additionally, the February 2002 examination report includes 
the opinion that bipolar disorder does not just start out of 
the blue sky but probably has been in a latent form and 
present for a considerable time.  The examiner further stated 
that it is impossible to give specific dates but the veteran 
must have had this latent condition for at least a year or 
so.  Additionally, this examination report notes that the 
veteran's bipolar disorder is not related to his service 
connected Raynaud's Syndrome.  

The February 2002 examination report notes that the veteran 
probably had bipolar disorder in service; however, it was 
either not treated or observed because his Raynaud's 
condition was so prominent at the time.  Although examiner's 
statement, with the reference to the condition being latent 
for at least a year or so, implies that the veteran's 
psychiatric disorder may have existed prior to his entering 
military service.  However, the Board notes that the examiner 
used the word "latent" which suggests that the disease may 
have been present, but not actually manifested.  
Nevertheless, there is no evidence of psychiatric symptoms or 
treatment prior to 1994 and the veteran has not reported 
receiving such treatment.  Under the circumstances, the Board 
finds that the February 2002 medical opinion does not 
constitute clear and unmistakable evidence that a psychiatric 
disorder existed prior to active military service.  
Therefore, the presumption of soundness has not been 
rebutted.

The Board is thus left with an evidentiary record which shows 
that a psychosis was first manifested in April 1994, within 
one year of discharge from service.  As it appears that the 
veteran met the time in service requirements, entitlement to 
service connection for bipolar disorder under the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 is warranted.  

The Board notes here that as of the date of this decision 
there is no regulatory diagnosis of a psychosis for VA 
compensation purposes.  The medical evidence shows, however, 
that paranoia and delusional thinking were documented in the 
April 1994 medical record.  The Board believes that these 
symptoms suggest what is traditionally referred to as 
psychotic behavior, and for purposes of this determination 
the Board finds that the veteran's bipolar disorder is a 
psychosis.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board need not consider whether there has been full 
compliance with the notice and assistance provisions of VCAA 
since there is no resulting prejudice to the veteran as a 
result of any failures in this regard in light of the Board's 
favorable determination as to the issue on appeal.




ORDER

Entitlement to service connection for bipolar disorder is 
warranted.  The appeal is granted.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

